Ordered That the Defendants do Answer the Complainant’s Bill of Complaint in Eight days after Service of this Rule.
Alexr Stewart Deputy Register in Chancery
At a Court of Chancery held at the Council Chamber Munday the 13 th April 1747, in the twentieth Year of his Majesty’s Reign, P. M.
Present, His Excellency, The Governor; The Honorables Edmund At-kin, William Middleton, John Cleland, Charles Pinckney, Alexander Vander Dussen,14 Esquires of his Majesty’s Council; William Pinckney, Esq., Master of this Court.
On Reading the Petition of David Caw of Charles Town Gentleman and Catherine his Wife late Catherine Serree Relict of Noah Serré late of Santee *409Gentleman deceased and of John Dutarque of the Parish of St. Thomas Planter Executor of the Last Will and Testament of the Said Noah Serree and also Testamentary Guardian of the Several Children of the said Noah Serree, It is Ordered by this Court, for the Reasons in the said Petition contained, That Isaac Mazyck Esq. Brigadier John Gendron, Maj. Elias Horry, Capt. Paul Trapier and Mr. John Hentie, or any three or four of them being first duly Sworn before any of his Majesty’s Justices of the Peace for Berkleye County who is hereby Authorized and impowered to administer such Oath Do make a just and equal Partition and Division according to the Direction of the Will of the said Noah Serree and allot to the said David Caw and Catherine his Wife, the Respective Share or Shares and proportions of the Residue of the Personal Estate of the said Noah Serree as the said David Caw in right of his said Wife is any wise intitled unto; And that they do make due Return of their Proceedings in the Premisses into this Court on or before the Second Tuesday in August next ensuing under the Hands and Seals of them the Said Isaac Mazyck John Gendron, Elias Horry Paul Trapier John Hentie or any three or four of them.
[ALB. See the Return made upon this Order under the hands and Seals of John Gendron Elias Horry and Paul Trapier filed the 13th August 1747 together with the Petition]
Alexr Stewart Deputy Register in Chancery